Citation Nr: 0841935	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tendonitis, patellar 
ligament, (bilateral knee disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






REMAND

The veteran had active military service from May 1977 through 
June 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2008, following certification of the veteran's 
appeal by the RO to the Board, the veteran submitted 
additional evidence in support of his claim, specifically, 
MRI's of the right and left knee dated in November 2007.  In 
this regard, the Board notes that when evidence is received 
by the Board that has not been considered by the agency of 
original jurisdiction (AOJ), a remand is necessary absent a 
waiver by the veteran.  See 38 C.F.R. § 20.1304(c) (2008); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Here, the Board sent a 
letter to the veteran dated October 30, 2008 asking whether 
he wanted to waive consideration of the additional evidence 
by the AOJ, or have his case remanded to the AOJ to consider 
the newly submitted evidence in the first instance.  The 
veteran responded in November 2008 (within 45 days from the 
date of the initial letter), that he wished to have his case 
remanded to the AOJ for review of the additional evidence 
that was submitted in his appeal.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should readjudicate the 
veteran's claim for service connection 
for a bilateral knee disability in light 
of all information and evidence received, 
including the medical evidence received 
in February 2008, subsequent to 
certification of the veteran's appeal to 
the Board. If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



             
_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




